PER CURIAM.
We affirm the trial court’s order denying appellant’s motion for jail credit for time served prior to being placed on probation.1 The court’s denial was, as is our affir-mance, without prejudice to appellant seeking administrative relief from the Department of Corrections and, if necessary, filing a petition for writ of mandamus in the circuit court located where he is incarcerated. See Nelson v. State, 816 So.2d 1174 (Fla. 4th DCA 2002).
STONE, STEVENSON and TAYLOR, JJ., concur.

. We reject appellant’s argument that the fact that he was twice placed on probation prior to the last revocation of probation, having accrued jail time credit prior to each such placement, compels a different result. The statute requires the department to "compute and apply credit for all other time served previously on the prior sentence for the offense for which the offender is being recommitted.” § 921.0017, Fla. Stat. (1997)(emphasis added).